Case 1:18-cv-01717-MN-CJB Document 49-5 Filed 09/19/19 Page 1 of 19 PageID #: 723




                            EXHIBIT 4
Case 1:18-cv-01717-MN-CJB Document 49-5 Filed 09/19/19 Page 2 of 19 PageID #: 724




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



   Sapphire Crossing LLC,                                       Case No. ______________1:18-cv-
                                                                01717-MN-CJB (Lead)
                           Plaintiff,
                                                                   Patent Case
                           v.
                                                                   Jury Trial Demanded
   Quotient Technology Inc..,

                           Defendant.




                      FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Sapphire Crossing LLC (“("Sapphire Crossing”),"), through its attorney, Isaac

  Rabicoffattorneys, complains againstof Quotient Technology Inc. (“("Quotient”)"), and alleges

  the following:

                                                   PARTIES

         1.        Plaintiff Sapphire Crossing LLC is a corporation organized and existing under the

  laws of Texas andthat maintains its principal place of business at 5570 FM 423, Suite 250,

  #2008, Frisco, TX 75034.

         2.        Defendant Quotient Technology Inc. is a corporation organized and existing

  under the laws of Delaware andthat maintains its principal place of business at 400 Logue

  Avenue, Mountain View, CA 94043.




                                                   1
Case 1:18-cv-01717-MN-CJB Document 49-5 Filed 09/19/19 Page 3 of 19 PageID #: 725




                                                  JURISDICTION

          3.       This is an action for patent infringement arising under the patent laws of the

  United States, Title 35 of the United States Code.

          4.       This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

  1338(a).

          5.       This Court has personal jurisdiction over QuotientDefendant because it has

  engaged in systematic and continuous business activities in the District of Delaware.

  Specifically, Quotient resides in this District as it, and is incorporated in Delaware and provides

  its full range of services to residents in this District.this District's state. As described below,

  QuotientDefendant has committed acts of patent infringement giving rise to this action within

  this District.

                                                  VENUE

          6.       Venue is proper in this District under 28 U.S.C. § 1400(b) because

  QuotientDefendant has committed acts of patent infringement in this District, and resides in this

  District. Specifically, Quotient is incorporated in this District and provides its full range of

  services to residents in this District.District's state. In addition, Sapphire Crossing has suffered

  harm in this Districtdistrict.

                                                 PATENT-IN-SUIT

          7.       On May 10, 2005, the United States Patent and Trademark Office duly and legally

  issued U.S. Patent No. 6,891,633 (“the ’633 Patent”) to Xerox Corporation (“Xerox”), naming

  Ken Hayward, Marc J. Krolczyk, Dawn M. Marchionda, Thomas L. Wolf and James S. Laird as

  the inventors. The ’633 Patent is titled “Image Transfer System”. A copy of the ’633 Patent is

  attached to this Complaint as Exhibit A.




                                                      2
Case 1:18-cv-01717-MN-CJB Document 49-5 Filed 09/19/19 Page 4 of 19 PageID #: 726




         8.      Claims 19-20 of the ’633 Patent are valid and enforceable. The Patent Trial and

  Appeal Board denied institution of claims 19-20 and further denied Petitioner’s request for a

  rehearing.

   On November 25, 2015, Xerox assigned all right, title, and interest in and to the ’633 Patent to

                                  Ruby Sands LLC,PATENT-IN-SUIT

         9.7.    Sapphire is the assignee of all right, title and interest in United States Patent No.

  6,891,633 (the "'633 Patent"); (the "Patent-in-Suit"); including all rights to enforce and prosecute

  actions for infringement and to collect damages for all relevant times against infringers of the

  ’633 Patent. Patent-in-Suit. Accordingly, Sapphire possesses the exclusive right and standing to

  prosecute the present action for infringement of the Patent-in-Suit by Defendant.

         10.     On March 26, 2018, Ruby Sands LLC assigned all right, title, and interest in and

  to the ’633 Patent to Sapphire Crossing LLC, including all rights to enforce and prosecute

  actions for infringement and to collect damages for all relevant times against infringers of the

  ’633 Patent. Accordingly, Sapphire Crossing possesses the exclusive right and standing to

  prosecute the present action for infringement of the ’633 Patent by Quotient.

         11.     The ’633 Patent is directed to a novel image transfer system comprising a transfer

  device which can be operably connected to a computer. The system includes a reader for reading

  an image on a first medium, and a display for displaying an image transfer menu for effecting

  transfer of the image to perform a selected function. For example, the reader can be a mobile

  electronic device used to take a photograph of a first medium (for example, a receipt), and then

  offer on the display of the mobile electronic device a menu of different actions that can be

  selected to accomplish a particular task: for example, get cash rebates from digital coupons based

  on scanned receipts. A downloadable app can transform the mobile device into the claimed




                                                    3
Case 1:18-cv-01717-MN-CJB Document 49-5 Filed 09/19/19 Page 5 of 19 PageID #: 727




  image transfer device. Without the app, the mobile device cannot display the first type of menu,

  read the receipt, establish a connection with a computer, transfer the image to the computer, or

  display the second type of menu.

         12.     Claim 19 of the ’633 patent is directed to a method for transferring information

  from a first medium wherein the method provides an image transfer device having a scanner for

  reading an image on the first medium (for example a smartphone); the image transfer device

  reads the image on the first medium with the scanner (for example taking a picture with the

  smartphone); the image transfer device then uploads the electronic data including at least a

  portion of an image transfer menu to be displayed by the image transfer device to the transfer

  device from a computer connected to the transfer device; and a processor of the image transfer

  device automatically merges the electronic data with the image read by the scanner and transfers

  the merged image by the transfer device to a second medium (for example servers).

                              QUOTIENT’S INFRINGING SYSTEM AND METHOD

  Without authority from Sapphire Crossing, Quotient makes, uses (including by having its
  employees test), markets, sells, or otherwise provides an image transfer method that uses a reader
  for reading an image on a first medium, and a display for displaying an image transfer menu to
  perform a selected function, i.e., Quotient’s Coupons.com app (the “Accused Instrumentality”):




                                                  4
Case 1:18-cv-01717-MN-CJB Document 49-5 Filed 09/19/19 Page 6 of 19 PageID #: 728




        Available at: https://www.coupons.com/apps; webpage attached hereto as Exhibit B.

         13.     Quotient provides a downloadable app for use on mobile devices that transforms

  such devices into the Accused Instrumentality that performs the elements recited in the claims.

  See Ex. B.

         14.     Specifically, mobile devices that support Quotient’s app must include a camera

  that, together with Quotient’s app, is used in the following infringing manner.

  Scanning an image on a first medium, for example, the barcode on a paper receipt:




                                                  5
Case 1:18-cv-01717-MN-CJB Document 49-5 Filed 09/19/19 Page 7 of 19 PageID #: 729




                                        6
Case 1:18-cv-01717-MN-CJB Document 49-5 Filed 09/19/19 Page 8 of 19 PageID #: 730




                                        7
Case 1:18-cv-01717-MN-CJB Document 49-5 Filed 09/19/19 Page 9 of 19 PageID #: 731




                                        8
Case 1:18-cv-01717-MN-CJB Document 49-5 Filed 09/19/19 Page 10 of 19 PageID #: 732




    Available at: https://www.youtube.com/watch?v=pry8giuS628; webpage attached hereto as
                                          Exhibit C.

        15.    Reading the image on the first medium with the scanner. See Ex. C.




                                               9
Case 1:18-cv-01717-MN-CJB Document 49-5 Filed 09/19/19 Page 11 of 19 PageID #: 733




         16.     Automatically uploading and displaying on the device’s display screen an image

  transfer menu obtained via a communication channel from Quotient’s computer(s), where that

  menu offers the option to deposit the scanned receipt. See Ex. C.

         17.     Merging the scanned receipt and the selected deposit scanned receipt menu

  option. See Ex. C.

         18.     Transmitting the merged information from the mobile device to a second medium,

  for example, Quotient’s server(s). See Ex. C.

         19.     On its website, Quotient specifically instructs its customers to use the Accused

  Instrumentality in a way that infringes at least Claim 19 of the ’633 Patent. See, e.g.,

  https://help.coupons.com/s/article/How-can-I-download-the-Coupons-com-app;

  https://help.coupons.com/s/topic/0TO0d000000c46nGAA/couponscom-app; webpages attached

  hereto as Exhibits D and E respectively.

                                      COUNT I: DIRECT INFRINGEMENT

         20.     Sapphire Crossing incorporates the above paragraphs herein by reference.

         21.     As a result of making, using (including having its employees internally test and

  use the Accused Instrumentality as alleged below), marketing, and providing the Accused

  Instrumentality, Quotient has and continues to directly infringe at least Claim 19 of the ’633

  Patent literally and/or under the doctrine of equivalents.

         22.     As set forth above, the Accused Instrumentality is specifically designed to

  perform every step of at least Claim 19 of the ’633 Patent, and each use of the Accused

  Instrumentality will result in infringement of at least that claim.

         23.     Upon information and belief, Quotient has and continues to directly infringe at

  least Claim 19 of the ’633 Patent when it internally tested and used the Accused Instrumentality.




                                                    10
Case 1:18-cv-01717-MN-CJB Document 49-5 Filed 09/19/19 Page 12 of 19 PageID #: 734




         24.     Upon information and belief, Quotient’s employees and/or individuals under

  Quotient’s control use the Accused Instrumentality to test the operation of the Accused

  Instrumentality and its various functions, in the infringing manner described here, and thereby

  infringes at least Claim 19 of the ’633 Patent. Sapphire Crossing therefore alleges that Quotient

  has and continues to directly infringe the ’633 Patent by using the Accused Instrumentality to

  perform at least the method of Claim 19.

         25.     Upon information and belief, Quotient also has and continues to directly infringe

  at least Claim 19 of the ’633 Patent when its employees use the Accused Instrumentality. Upon

  information and belief, Quotient’s employees and/or individuals under Quotient’s control use the

  Accused Instrumentality in an infringing manner and described in detail in the above section

  (INFRINGING SYSTEM AND METHOD). Sapphire Crossing therefore alleges that Quotient directly

  infringes the ’633 Patent by using the Accused Instrumentality to perform the method of at least

  Claim 19.

         26.     Since at least the date that this Complaint was filed, Quotient has willfully

  infringed at least Claim 19 of the ’633 Patent by directly infringing the patent with knowledge of

  the patent and despite an objectively high likelihood that its actions constituted infringement of

  the ’633 Patent.

         27.     Sapphire Crossing has suffered damages as a result of Quotient’s direct

  infringement of the ’633 Patent.

         28.     Sapphire Crossing is entitled to recover damages adequate to compensate it for

  such infringement in an amount no less than a reasonable royalty under 35 U.S.C. § 284.

         29.     Sapphire Crossing will continue to be injured, and thereby caused irreparable

  harm, unless and until this Court enters an injunction prohibiting further infringement.




                                                  11
Case 1:18-cv-01717-MN-CJB Document 49-5 Filed 09/19/19 Page 13 of 19 PageID #: 735




                                     COUNT II: INDIRECT INFRINGEMENT

                                  Sapphire Crossing The '633 Patent

         8.      The '633 Patent is entitled "Image transfer system," and issued 5/10/2005. The

  application leading to the '633 Patent was filed on 7/30/1999. A true and correct copy of the '633

  Patent is attached hereto as Exhibit 1 and incorporated herein by reference.

         9.      The '633 Patent is valid and enforceable.

           THE MERGING STEP CAPTURES AN INVENTIVE CONCEPT, WHOSE IMPLEMENTATION IS
                                       DETAILED IN THE SPECIFICATION

         10.     THE DECLARATION OF INVENTOR MANSOOR ANJARWALA provides expert

  testimony demonstrating, among other things, that the Merging Step captures an inventive

  concept, whose implementation is detailed in the specification. See Exhibit 3.

         11.     Plaintiff therefore incorporates THE DECLARATION OF INVENTOR MANSOOR

  ANJARWALA, attached hereto as Exhibit 3, into the pleadings here. See Exhibit 3.

                NO PRIOR ART IN THE SPECIFICATION OR THE MATERIALS CONSIDERED BY
                      ANJARWALA RENDERS THE MERGING STEP CONVENTIONAL

         12.     THE DECLARATION OF INVENTOR MANSOOR ANJARWALA also provides expert

  testimony demonstrating that no prior art in the specification or the Materials Considered by

  Anjarwala renders the Merging Step conventional. See Exhibit 3.

                            COUNT 1: INFRINGEMENT OF THE '633 PATENT

         30.13. Sapphire incorporates the above paragraphs herein by reference.

         14.     Induced Infringement. Direct Infringement. Defendant has been and continues

  to directly infringe one or more claims of the '633 Patent in at least this District by making,

  using, offering to sell, selling and/or importing, without limitation, at least Quotient's

  Coupons.com App (among the "Exemplary Quotient Products") that infringe at least exemplary




                                                    12
Case 1:18-cv-01717-MN-CJB Document 49-5 Filed 09/19/19 Page 14 of 19 PageID #: 736




  claims 19 and 20 of the '633 Patent (the "Exemplary '633 Patent Claims") literally or by the

  doctrine of equivalence. On information and belief, numerous other devices that infringe the

  claims of the '633 Patent have been made, used, sold, imported, and offered for sale by

  Defendant and/or its customers.

         15.     Defendant also has and continues to directly infringe, literally or under the

  doctrine of equivalents, the Exemplary '633 Patent Claims, by having its employees internally

  test and use these Exemplary Products.

         16.     The service of this Complaint upon Defendant constitutes actual knowledge of

  infringement as alleged here.

         17.     Willful Infringement. Despite such actual knowledge, Defendant continues to

  make, use, test, sell, offer for sale, market, and/or import into the United States, products that

  infringe the '633 Patent. On information and belief, Defendant has also continued to sell the

  Exemplary Quotient Products and distribute product literature and website materials inducing

  end users and others to use its products in the customary and intended manner that infringes the

  '633 Patent. Thus, on information and belief, Defendant is contributing to and/or inducing the

  infringement of the '633 Patent.

         31.     Induced Infringement. Quotient has also actively induced, and continues to

  induce, the infringement of at least Claim 19 of the ’633 Patent by actively inducing its

  customers, including merchants and end-users to use the Accused Instrumentality in an

  infringing manner as described above.

         32.     Upon information and belief, Quotient has specifically intended that its customers

  use the Accused Instrumentality in a manner that directly infringes at least Claim 19 of the ’633

  Patent by, at a minimum, providing access to, support for, training and instructions for, the




                                                    13
Case 1:18-cv-01717-MN-CJB Document 49-5 Filed 09/19/19 Page 15 of 19 PageID #: 737




  Accused Instrumentality to its customers, and thereby directs them to infringe at least Claim 19

  of the ’633 Patent, as described above (specifically, as described above in I NFRINGING SYSTEM

  AND METHOD).

         33.     Quotient has been aware of the ’633 Patent since at least the filing date of this

  Complaint, and, upon information and belief, knew since at least this date that the use of the

  Accused Instrumentality constitutes direct infringement of the ’633 Patent.

         34.     Upon information and belief, at least one of Quotient’s customers has used the

  Accused Instrumentality in a manner that infringes the ’633 Patent since Quotient became aware

  of the ’633 Patent and that the Accused Instrumentality infringes this patent.

         35.     Contributory Infringement. Quotient has also contributed to the infringement of

  at least Claim 19 of the ’633 Patent by providing the Accused Instrumentality to, among others,

  its customers, and by advertising, promoting, encouraging, instructing and aiding others to use

  the Accused Instrumentality in an infringing manner.

         36.     Quotient has engaged in these activities knowing that the Accused Instrumentality

  is especially made and adapted for use, and is in fact used, in a manner that constitutes

  infringement of at least Claim 19 of the ’633 Patent. The Accused Instrumentality is not a staple

  article or commodity of commerce that is suitable for substantial non-infringing uses.

         37.     Since at least the filing date of this Complaint, Quotient has known that the use of

  the Accused Instrumentality infringes the ’633 Patent, and that such combination of components

  has no substantial non-infringing use.

         38.     Sapphire Crossing has suffered damages as a result of Quotient’s indirect

  infringement of the ’633 Patent.




                                                  14
Case 1:18-cv-01717-MN-CJB Document 49-5 Filed 09/19/19 Page 16 of 19 PageID #: 738




           18.    Defendant actively, knowingly, and intentionally has been and continues to

  induce infringement of the '633 Patent, literally or by the doctrine of equivalence, by selling

  Exemplary Quotient Products to their customers for use in end-user products in a manner that

  infringes one or more claims of the '633 Patent.

           19.    Contributory Infringement. Defendant actively, knowingly, and intentionally

  has been and continues materially contribute to their own customers' infringement of the '633

  Patent, literally or by the doctrine of equivalence, by selling Exemplary Quotient Products to

  their customers for use in end-user products in a manner that infringes one or more claims of the

  '633 Patent.

           20.    Exhibit 2 includes charts comparing the Exemplary '633 Patent Claims to the

  Exemplary Quotient Products. As set forth in these charts, the Exemplary Quotient Products

  practice the technology claimed by the '633 Patent. Accordingly, the Exemplary Quotient

  Products incorporated in these charts satisfy all elements of the Exemplary '633 Patent Claims.

           21.    Sapphire therefore incorporates by reference in its allegations herein the claim

  charts of Exhibit 2.

           39.22. Sapphire Crossing is entitled to recover damages adequate to compensate it for

  suchDefendant's infringement in an amount no less than a reasonable royalty under 35 U.S.C. §

  284. .

           40.    Sapphire Crossing will continue to be injured, and thereby caused irreparable

  harm, unless and until this Court enters an injunction prohibiting further infringement.

           23.    Per this Court’s Order, a redline comparison with the original complaint is

  attached hereto as Exhibit 4. D.I. 48.

                                                JURY DEMAND




                                                     15
Case 1:18-cv-01717-MN-CJB Document 49-5 Filed 09/19/19 Page 17 of 19 PageID #: 739




           24.       Under Rule 38(b) of the Federal Rules of Civil Procedure, Sapphire respectfully

  requests a trial by jury on all issues so triable.

                                                PRAYER FOR RELIEF

  WHEREFORE, Plaintiff Sapphire Crossing prays for judgment against Quotient on all the

  counts and for respectfully requests the following relief:

           A.       A declarationjudgment that Sapphire Crossing is the owner of the right to sue and

                    to recover for infringement of the ’633'633 Patent being asserted in this actionis

                    valid and enforceable;

           B.       A declarationjudgment that QuotientDefendant has directly infringed, actively

                    induced the infringement of, and/or contributorily infringed the ’633, and/or

                    induced infringement of one or more claims of the '633 Patent;

      C.          A declarationjudgment that Quotient and its customers are jointlyDefendant has

                  willfully infringed one or severally responsible for the damages from

                  infringementmore claims of the ’633'633 Patent through the use of the Quotient’s

                  Mobile app;

           D.C.     A declaration that Quotient is responsible jointly or severally with its customers

                    for the damages caused by the infringement of the ’633 Patent through the use of

                    the Quotient Mobile app by Quotient’s customersan award of treble damages;

           D.       An accounting forof all damages not presented at trial;

           E.       A judgment that awards Sapphire all appropriate damages under 35 U.S.C. § 284

                    for Defendant's past infringement, and any continuing or future infringement of the

                    ’633 Patent by Quotient, and -in-Suit, up until the award of damages so ascertained

                    to Sapphire Crossing together withdate such judgment is entered, including pre- or




                                                       16
Case 1:18-cv-01717-MN-CJB Document 49-5 Filed 09/19/19 Page 18 of 19 PageID #: 740




                   post-judgment interest as provided by law;, costs, and disbursements as justified

                   under 35 U.S.C. § 284 and, if necessary, to adequately compensate Sapphire for

                   Defendant's infringement, an accounting:

              i.      An awardthat this case be declared exceptional within the meaning of 35

                      U.S.C. § 285 and that Sapphire Crossing ’sbe awarded its reasonable attorneys'

                      fees against Defendant that it incurs in prosecuting this action;

     F.     that Sapphire be awarded costs, and expenses;

     G.     An award of Sapphire Crossing ’s attorney fees; and

             ii.      Such other that it incurs in prosecuting this action; and

          H.iii.      that Sapphire be awarded such further relief at law or in equity as thisthe Court

                      may deem proper,deems just and equitable.          proper.

                                          Respectfully submitted,

                                          /s/ Timothy Devlin
                                          Timothy Devlin
                                          Delaware Bar No. 4241
                                          DEVLIN LAW FIRM LLC
                                          1306 N. Broom Street, 1st Floor
                                          Wilmington, DE 19806
                                          Phone: (302) 449-9010
                                          tdevlin@devlinlawfirm.com

                                          Isaac Rabicoff
                                          (Pro Hac Vice Admission Pending)
                                          isaac@rabilaw.com
                                          Kenneth Matuszewski
                                          (Pro Hac Vice Admission Pending)
                                          kenneth@rabilaw.com
                                          Rabicoff Law LLC
                                          73 W Monroe
                                          Chicago, IL 60603
                                          (773) 669-4590
                                          Counsel for Plaintiff




                                                    17
Case 1:18-cv-01717-MN-CJB Document 49-5 Filed 09/19/19 Page 19 of 19 PageID #: 741




   Dated: September 17, 2019   Respectfully submitted,

                               /s/ Timothy Devlin
                               Timothy Devlin
                               Devlin Law Firm LLC
                               1526 Gilpin Avenue
                               Wilmington, DE
                               (302) 449-9010
                               (302) 353-4251



                               Isaac Rabicoff
                               Rabicoff Law LLC
                               73 W Monroe St
                               Chicago, IL 60603
                               (773) 669-4590
                               isaac@rabilaw.com

                               Counsel for Plaintiff
                               Sapphire Crossing LLC




                                          18
